This is an appeal from the district court of Logan county. The city of Guthrie is a chartered city, organized and existing under and by virtue of section 3 (a) and 3 (b) of article 18 of the Constitution of the state of Oklahoma. The city of Guthrie as provided by its charter and the laws of the state of Oklahoma filed with the defendant excise board a revised estimate or budget of the estimated needs for the expenses of the city government during the fiscal year 1931-32, which amount necessary for its governmental expense during said fiscal year can be raised by tax levy of less than six mills. The excise board of Logan county, wherein said city is located, attempted to reduce said revised estimate and budget of estimated needs, and refused to make a levy in the amount sufficient to raise the amount of money estimated to be necessary for governmental expenses for said city. The matter came on for hearing before the district court of Logan county upon application of the said city to issue an alternative writ of mandamus directed against the members of said county excise board, and the matter has been appealed to this court. It appears that the revised estimate of needs called for current expenses for the fiscal year commencing on July 1, 1931, and ending June 30, 1932, in the sum as follows:
General Fund.
Estimated needs ___________________________$71,248.52 10% added for delinquent taxes ____________  7,124.85 ------------ Total ___________________________$78,373.37
Deductions.
Estimated receipts from other sources than ad valorem taxes _____________$47,477.35 Total deductions ________________$47,477.35
Total to be raised by ad valorem taxation__$30,896.02
It also appeared that the excise board of said county altered said revised estimate by changing and decreasing the various items set forth in said revised estimate by reducing the budget in the amount to be raised by taxation as $23,306.02, instead of the sum of $30,896.02.
The only question presented for review is whether or not the county excise board of said county has the power to reduce, alter, or revise an estimate or budget of estimated needs prepared by the city counsel of the city of Guthrie as provided by law, even though said estimate be within the six-mill limit. It is the contention of the plaintiff in error that the excise board attempted to determine the amount to be expended by the various departments, and that their action would be to absolutely control in all respects the entire government of the city of Guthrie. We hold that the case of Bodine v. City of Oklahoma City, 79 Okla. 106, 187 P. 209, is controlling in this case, and the case of State ex rel. v. Moroney, 156 Okla. 200,10 P.2d 430, this day decided by this court.
The case is reversed and defendant excise board is commanded and directed to approve the revised estimate and budget of estimated needs of the city of Guthrie for the fiscal year of 1931-1932, in the amount and in the items as shown by said revised estimate and approve and make the ad valorem tax levy needed and necessary therefor, provided the same may be made within the limitations prescribed by law.
RILEY, HEFNER, CULLISON, SWINDALL, and ANDREWS, JJ., concur. LESTER, C. J., CLARK, V. C. J., and KORNEGAY, J., dissent. *Page 192